DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By signing the accompanying 1449 forms with references, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
	Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct. A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive. Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.

	The Examiner has considered the voluminous references submitted as part of the Information Disclosure Statements (IDS) to the extent required by M.P.E.P. §609.05(b), but has not found any to be particularly relevant.  If Applicants are aware of pertinent material in the references, Applicants are requested to point the specific pertinence in the response to this Office Action.
	The following is an excerpt from M.P.E.P. §609.04(a)III:
	Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
	Applicants are reminded of M.P.E.P. § 2004 (presenting "Aids to Compliance With Duty of Disclosure," including "helpful suggestions for avoiding duty of disclosure problems") and the specific suggestion in § 2004 ¶ 13, stating:
	It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents … specifically brought to applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
The information disclosure statement filed 8/4/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 13, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaki (20160223674) in view of Ko (20140152975) and Sonn (20190056498).
Referring to claims 1 and 14, Imaki shows a system and method comprising 
Performing, by a LIDAR system, operations including:
initiating a passive state, wherein the source of the LIDAR system is suppressed (see the paragraph 3 and 5 note the detection occurs without the transmission of the laser);
receiving, during the passive state, by a LIDAR detector of the LIDAR system, a passive LIDAR return comprising one or more first optical returns from one or more optical sources other than the plurality of lasers (paragraph 35-36 note the channel that is not connected to the optical antenna is selected for transmission, this produces a passive detection); 
initiating an active state wherein the LIDAR system fires at least one light source(see paragraph 40-43);
receiving, during the active state, by an active LIDAR detector of the LIDAR system, an active LIDAR return comprising one or more second optical returns corresponding to the firing of the optical source and one or more third optical returns from the other optical sources (see paragraph 42); 
comparing a passive signal generated by the passive LIDAR detector based on the passive LIDAR return and an active signal generated by the active LIDAR detector based on the active LIDAR return (see figures 1, 4, 5, and 6 note the noise spectral difference device that compares the passive and active returns); and
 based on the comparing of the passive signal and the active signal removing, from the active signal, at least a portion of interference corresponding to the one or more peaks of the one or more third optical returns from the other optical sources (see figure 3 also see paragraph 65-67).  However Imaki shows the use of a single detector that determines both the passive and active LIDAR return and fails to show multiple lasers.  
Ko shows a system and method comprising 
Performing, by a LIDAR system, operations including:
initiating a passive state, wherein the source of the LIDAR system is suppressed (see the AIMD module figure 2 Ref 201 also see paragraph 24-25);
receiving, during the passive state, by a passive LIDAR detector of the LIDAR system, a passive LIDAR return comprising one or more first optical returns from one or more optical sources other than the plurality of lasers (see figure 2 Ref 208 that is detected by AIMD module Ref 201 note this is done in a passive detection state to determine the likelihood of interfering signals, also note paragraph 3 where the indication that the sensors used in the Ko reference are used in LIDAR devices); 
initiating an active state wherein the LIDAR system fires at least one light source(see figure 2 Ref 204 note the firing Ref 209);
receiving, during the active state, by an active LIDAR detector of the LIDAR system, an active LIDAR return comprising one or more second optical returns corresponding to the firing of the optical source and one or more third optical returns from the other optical sources (see figure 2 Ref 205 note the reception of both the noise signal and the actual return); 
comparing a passive signal generated by the passive LIDAR detector based on the passive LIDAR return and an active signal generated by the active LIDAR detector based on the active LIDAR return (see paragraph 26 note the change of the IR modulation that reduces the interference based on ambient noise); and
 based on the comparing of the passive signal and the active signal removing, from the active signal, at least a portion of interference corresponding to the one or more third optical returns from the other optical sources (see paragraph 26 note the interference of the ambient IR modulation frequencies can be removed in the depth map acquisition of the TOF sensor).
It would have been obvious to use a separate passive and active detector as shown by Ko because this allows the system to detect passive noise without the need for generating a laser that fails to go to an antenna, this would save power and lifetime of the laser source.  
However Imaki and Ko fails to show details of the optical source. 
 Sonn shows a similar device that includes a method comprising: performing, by a LIDAR system, operations including:
initiating a passive state wherein laser firing by a plurality of lasers of the LIDAR system is suppressed (see the timing diagram shown in figure 10, note the initial exposure of each of the pixel groups 1-3 also see figure 12A Ref 12050);
receiving, during the passive state a passive return comprising one or more first optical returns from one or more optical sources other than the plurality of lasers (see figure 12A note 12050 also see figure 12B Ref 12051 also see figure 13A and paragraph 267 note the figure 13A is a passively acquired image of a scene in a passive frame);
initiating an active state wherein the LIDAR system fires at least one laser included in the plurality of lasers (see figure 12A Ref 12100 also see paragraph 157 note the light source may include one or more lasers also see figure 13B and paragraph 267 note the figure shows a first DOF of the scene ranging from 15-30m that was imaged in an active frame);
receiving, during the active state, an active return comprising one or more second optical returns corresponding to the firing of the at least one laser and one or more third optical returns from the other optical sources (see figure 12A Ref 12200 and 12300);
removing from the active signal, at least a portion of interference corresponding to the one or more third optical returns from the other optical sources (see figure 12A Ref 12350).  
It would have been obvious to include the light source with the plurality of lasers because this is an extremely common type of light source in a LIDAR device and adds no new or unexpected results. 
Referring to claim 5, Ko shows the other optical sources comprise one or more other LIDAR systems (see paragraph 21).  This is a well known source of interference and adds no new or unexpected results. 
Referring to claim 13, Ko shows operating in a consumer based process mode, wherein in the consumer based process mode, the LIDAR system alternatively samples and passes passive returns with active returns for each firing cycle (see paragraph 25-26).  It would have been well known to include alternatively sampled passive and active returns because this allows for a frequency component of the noise signal to be detected each time the system makes a measurement.  
Referring to claim 21, Ko and Sonn shows identifying the first optical returns as being from one or more optical sources other than the plurality of lasers based on the first optical returns being received during the passive state (see paragraph 24-25 note the IR modulation frequency detector detects interfering noise during a passive state, also see figure 12A Ref 12050 of Sonn). It would have been obvious to include the identified first returns as being from one or more sources other than the lasers because this allows the device to determine if there is possible crosstalk as taught by Ko.  

Claim 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaki (20160223674) in view of Ko (20140152975) and Sonn (20190056498) and further in view of Gilliland (20160003946).
Referring to claim 10, Imaki shows discriminating between interfering signals and the original transmission signal however fails to specifically show removing interference peaks from the active return based on a difference in oscillator frequencies of the LIDAR system and another LIDAR system.
Gilliland shows a similar device that includes removing interference peaks from the active return based on a difference in oscillator frequencies of the LIDAR system and another LIDAR system (see paragraph 47-47 also see figure 9).  It would have been obvious to include the differentiation based on the difference in frequency of the peaks as shown by Gilliland because this is a common modulation scheme for this type of interference reducing device.  
Referring to claim 15, note that Imaki shows the use of an FFT that will inherently generate peaks at the interference frequencies however fails to specifically mention the peaks are detected during the passive detection.  Gilliland also shows peak detection as shown in paragraph 48.  It would have been obvious to include the peak detection because this is commonly used when detected coded pulses as shown by both Ko and Gilliland.  
Referring to claim 16, the combination of Imaki and Gilliland renders obvious the active detector comprises a receiver, which is coupled to
a peak detector, which in turn is coupled to an interference cancellation (see the FFT active detector as shown by Imaki in figure 1 Ref 10 in combination with the peak detection as shown by Gilliland).


Allowable Subject Matter
Claims 17, 19, and 20 are allowed.
Claims 2-4, 6-9, 11, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645